DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-6, filed 5/4/2022, with respect to Claims 1-8, 10-16, and 18-25 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of Claims 1 and 11, and 19 has been withdrawn. 
Applicant respectfully disagrees that their independent claim 1 fails to comply with the written description requirement. Applicant respectfully asserts that the method shown in their FIGS. 3A and 3B is not the only method described by the specification and covered by Applicant's claims. This is very clear in Applicant's specification, which repeatedly states "in some embodiments", and which includes an abundance of language stating that the flowchart in FIGS. 3A and 3B is just one example and that many different variations could be used. For example, Applicant's specification states the following: "[0049] It should be well understand that the method 300 is just one example of a multipronged approach for compensating for magnetic interference and that the method 300 and the multipronged approach may have many variations in accordance with various embodiments of the present invention. For example, the various different techniques for compensating for magnetic interference may be executed in a different order, more or fewer of the different techniques may be used, various different options for each of the techniques may be added or eliminated, etc. Thus, in some embodiments various steps in the method 300 are optional steps." 
Thus, Applicant respectfully asserts that their specification and claims are not limited to the example provided by FIGS. 3A and 3B. Applicant's specification does provide other examples. For example, Applicant's specification does indeed disclose an embodiment where at least two different compensation techniques are used. Specifically, Applicant's specification states the following: "[0081] In some embodiments, a multipronged approach for compensating for magnetic interference comprises first increasing a power level of at least one transmit coil used by the EM tracking system and/or adjusting a weight of consideration given to another tracking technology used to track the tangible object, and then using samples collected by a receive coil during periods when the at least one transmit coil is turned off to model the interference, and then subtracting a portion that is based on the modeled interference from a signal generated by the at least one transmit coil during periods when the at least one transmit coil is turned on." 
In this paragraph the "and/or" includes the "and" situation, which means that both of the compensation techniques would be used. Therefore, in this situation at least two different compensation techniques are indeed used. Applicant respectfully asserts that this paragraph provides the support for the claim language questioned by the office action, namely "attempting to compensate for the interference by using at least two different compensation techniques". For example, if in step 312 it is determined that the increase in the transmitter output power does not provide adequate compensation for the magnetic interference, then the process continues to step 314 to try another compensation technique. That is, as is clearly shown by the entirety of Applicant's FIGS. 3A and 3B, if the first compensation technique is not successful, then a second and different compensation technique is attempted. And if that is not successful, then a third and different compensation technique is attempted. Again, Applicant respectfully asserts that these other "situations" support Applicant's claim language. 
Therefore, for at least the above reasons, Applicant respectfully asserts that Applicant's independent claim 1 does indeed comply with the written description requirement. Therefore, Applicant respectfully asserts that the rejection of Applicant's independent claim 1 should be withdrawn. Applicant asserts that the same or similar arguments also apply to Applicant's independent claims 11 and 19, and as such the rejection of those claims should also be withdrawn. And finally, the rejections of the dependent claims should also be withdrawn for at least these same reasons due to their dependency on their respective independent claims.
The examiner finds the applicant’s arguments to be sufficient to overcome the 35 U.S.C. 112(a) rejection of Claims 1, 11, and 19 and their dependent claims, therefore the rejections are hereby withdrawn by the examiner. 
Applicant’s arguments, see pages 2-6, filed 5/4/2022, with respect to Claims 1-8, 10-16, and 18-25 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1 and 11, and 19 has been withdrawn. 
Applicant respectfully asserts that Applicant's independent claim 1 is not indefinite for at least the same reasons provided above in response to the rejection based on the written description requirement. Therefore, Applicant respectfully asserts that the rejection of Applicant's independent claim 1 should be withdrawn. Applicant asserts that the same or similar arguments also apply to Applicant's independent claims 11 and 19, and as such the rejection of those claims should also be withdrawn. And finally, the rejections of the dependent claims should also be withdrawn for at least these same reasons due to their dependency on their respective independent claims.
The examiner finds the applicant’s arguments to be sufficient to overcome the 35 U.S.C. 112(b) rejection of Claims 1, 11, and 19 and their dependent claims, therefore the rejections are hereby withdrawn by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 10-16, 18-19, 21-25 recite the limitation of “samples” however, the claims are not clear with regard to what these samples consist of. The independent Claims 1, 11, and 19 are directed to detecting a presence of the interference and attempting to compensate for said interference, so the examiner believes the samples referred to are samples of interference, based on the language and wording of the specification which is considered to enable the limitation, however it is still unclear exactly what the samples are or consist of and therefore the claims are considered as indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. 
Claims 1-2, 4-6, 11-12, 14-16, 19-20, and 22-24 recite the limitation “attempting to compensate for the interference” however this limitations is not considered because it is not clear whether or not the claimed method, system, and non-transitory computer readable storage medium storing one or more computer programs configured to cause a processor based system to execute steps actually capable of compensating for interference because claimed language with respect “attempting to…” is not considered to be positively recited, therefore the claims are considered as indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. 
Claim Rejections - 35 USC § 103
Examiner’s Note: The prior art rejections in view of Schneider (US 2019/0242952 A1), herein referred to as Schneider, in view of Scully et al. (US 7,835,785 B2) made in the Final Rejection dated 10/20/2021 should have never been withdrawn in view of arguments presented on 1/21/2022. The examiner withdrew those rejections in error, based on the argument stating “Applicant respectfully believes that Schneider in view of Scully does not disclose ‘attempting to compensate for the interference by using at least two different compensation techniques while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off', as is now recited in amended independent claim 1.” and further arguments that state “Scully et al.'s FIG. 9 relied on by the office action which appears to show only filtering for noise removal.” However, the examiner notes that Scully was merely relied upon for teaching “attempting to compensate for the interference … while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off” with the underlined portion highlighted for emphasis as it relates to Scully, and further notes that upon further/updated analysis of Schneider, that Schneider does recite “attempting to compensate for the interference by using at least two different compensation techniques” and thus an updated rejection in view of the amendment should have been made at the time of the Non-Final Rejection dated 2/4/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6-8, 10-14, 16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2019/0242952 A1), herein referred to as Schneider, in view of Scully et al. (US 7,835,785 B2), herein referred to as Scully.
Regarding Claim 1, Schneider discloses a method, comprising:
	using an electromagnetic (EM) tracking system (item 100, figure 1) to track a tangible object (the tracking system as taught by Schneider tracks items 102 and 104 relative to one another or vice versa; therefore the “tangible object” is considered the HMD 102 or the controller 104 respectively - para. 0061 - “the position and orientation of the HMD 102 and controller 104 relative to each other and/or relative to the tracked environment can be determined using EMT system 100 of FIG. 1”);
	detecting a presence of interference (para. 0062) with a magnetic field generated by the EM tracking system (item 100, figure 1) (para. 0061 - “controller may be configured to cause the transmitter 114 to generate the magnetic fields”): and
	compensating for the interference (para. 0063; 0076; 0078: see figure 5 as it relates to para. 0103-0117) using at least two different compensation techniques (para. 0005, 0045 – “one or more compensation techniques (e.g., Simultaneous Localization and Mapping (SLAM) compensation techniques) can be employed by the EMT system to reduce or eliminate distortions that lead to incorrect P&O measurements.” – emphasis on the plurality of technique; and para. 0085 which discloses that figure 2 and 4 are similar distortion correction systems but that in figure 4 “a fields differences component 402 is provided in place of the compensation algorithm 240 (shown in figure 2).” Thus, if the EMT system can employ one or more compensation techniques which are shown to be different, then use of at least two different compensation techniques are considered to be taught).
Schneider fails to disclose attempting to compensate for the interference by using at least two different compensation techniques is attempted while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off (highlighted for emphasis).
However, Scully does disclose attempting to compensate for the interference (identified as “noise” by Scully) while simultaneously (see figure 9 – the method shown attempts to compensate for noise while the system collects data from the sensor with the transmitter off) collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off (col. 19, lines 34-51 – the X transmit coil is turned off and the sensor values are measured and summed; col. 19, lines 52-53 – the system collects data from the sensor with the transmitter off and determines its noise content; col. 20, lines 39-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Schneider to include attempting to compensate for the interference while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off teachings of Scully so that attempting to compensate for the interference by using at least two different compensation techniques is attempted while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off for the advantageous purpose of stabilizing the sensor output as taught by Scully (col. 19, Hines 40-51) so that calculation of the sensor's position and orientation in three-dimensional space with significantly reduced eddy current distortion while providing improved compensation for sensor drift with respect to the Earth's stationary magnetic field and power-line induced noise as taught by Scully (col. 13, lines 4-9).
Regarding Claims 2/12/20, Schneider in view of Scully disclose the method/system/non-transitory computer readable storage medium of claims 1/11/19, wherein the detecting a presence of interference with a magnetic field generated by the EM tracking system comprises: 
	periodically turning off the at least one transmit coil used by the EM tracking system (col. 19, 40-46 - Scully); and before the attempting to compensate for the interference, analyzing initial samples collected by the receive coil used by the EM tracking system during periods when the at least one transmit coil is turned off (col 19, lines 46-48 – measured and summed is considered to be the claimed “analyzing” - Scully).  
Regarding Claims 3/13/21, Schneider in view of Scully discloses the method/system/non-transitory computer readable storage medium of claim 2/12, further comprising: using the samples collected by the receive coil during the periods when the at least one transmit coil is turned off to model the interference (col. 19, lines 34-57 – the Fast Fourier Transform is modeling the noise content, thus is considered to model the interference – Scully; Schneider also models the interference via the compensation algorithm); and subtracting a portion of a signal generated by the at least one transmit coil during periods when the at least one transmit coil is turned on, wherein the portion is based on the modeled interference (Schneider teaches subtracting signal portions based on the modeled interference – para. 0078, 0083, and 0088). 
Regarding Claims 4/14/22, Schneider in view of Scully discloses the method/system/computer readable medium of claims 1/11/19, wherein the detecting a presence of interference (para. 0062 - Scully) with a magnetic field generated by the EM tracking system [item 100, figure 1 - Schneider] comprises: before attempting to compensate for the interference monitoring a frequency spectrum of initial samples (col. 19, lines 48-51 – Scully) collected by the receive coil (para. 0049 - Schneider) used by the EM tracking system [item 100, figure 1 - Schneider] (para. 0096 - Schneider).  
Regarding Claims 6/16/23, Schneider in view of Scully discloses the method/system/computer readable medium of claim 1/11/19, wherein the attempting to compensate for the interference comprises: adjusting a weight of consideration (para. 0058 - Schneider) given to another tracking system [item 142 and 144, figure 1-2 - Schneider] used to track the tangible object (the tracking system as taught by Schneider tracks items 102 and 104 relative to one another or vice versa; therefore the “tangible object” is considered the HMD 102 or the controller 104 respectively).
Regarding Claim 7, Schneider in view of Scully discloses the method of claim 6, wherein the another tracking system used to track the tangible object (the tracking system as taught by Schneider tracks items 102 and 104 relative to one another or vice versa; therefore the “tangible object” is considered the HMD 102 or the controller 104 respectively) comprises an inertial tracking system (para. 0056-0058 - Schneider).  
Regarding Claim 8, Schneider in view of Scully discloses the method of claim 6, wherein the another tracking system used to track the tangible object (the tracking system as taught by Schneider tracks items 102 and 104 relative to one another or vice versa; therefore the “tangible object” is considered the HMD 102 or the controller 104 respectively) comprises an optical tracking system [item 120 and 130, figure 1 - Schneider] (para. 0051 - Schneider).
Regarding Claim 10, Schneider in view of Scully discloses the method of claim 1, further comprising: using an interference compensation scheme [via item 240, figure 2-3] that is determined based on machine learning after consideration of any samples collected by the receive coil (para. 0049 – Schneider) used by the EM tracking system [item 100, figure 1 - Schneider] (para. 0095 – “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” - Schneider).  
Regarding Claim 11, Schneider discloses a system [item 100, figure 1], comprising: 
an electromagnetic (EM) tracking transmitter [item 114, figures 1-2] (para. 0049); 
an EM tracking receiver [item 112, figures 1-2] (para. 0049); and 
a processor based apparatus [item 230, figure 2] in communication (see figure 2) with the EM tracking transmitter [item 114, figures 1-2] and the EM tracking receiver [item 112, figures 1-2] (para. 0060); 
wherein the processor based apparatus [item 230, figure 2] is configured to execute steps (para. 0061) comprising: 
using the EM tracking transmitter [item 114, figure 1-2] and the EM tracking receiver [item 112, figure 1-2] to implement an EM tracking system (para. 0061-0062); 
using the EM tracking system  [item 100, figure 1] to track a tangible object (the tracking system as taught by Schneider tracks items 102 and 104 relative to one another or vice versa; therefore the “tangible object” is considered the HMD 102 or the controller 104 respectively – para. 0061 – “the position and orientation of the HMD 102 and controller 104 relative to each other and/or relative to the track environment can be determined using EMT system 100 of FIG. 1”); 
detecting a presence of interference (para. 0062) with a magnetic field generated by the EM tracking system [item 100, figure 1] (para. 0061 – “controller may be configured to cause the transmitter 114 to generate the magnetic fields”); and 
	compensating for the interference (para. 0063; 0076; 0078: see figure 5 as it relates to para. 0103-0117) using at least two different compensation techniques (para. 0005, 0045 – “one or more compensation techniques (e.g., Simultaneous Localization and Mapping (SLAM) compensation techniques) can be employed by the EMT system to reduce or eliminate distortions that lead to incorrect P&O measurements.” – emphasis on the plurality of technique; and para. 0085 which discloses that figure 2 and 4 are similar distortion correction systems but that in figure 4 “a fields differences component 402 is provided in place of the compensation algorithm 240 (shown in figure 2).” Thus, if the EMT system can employ one or more compensation techniques which are shown to be different, then use of at least two different compensation techniques are considered to be taught).
Schneider fails to disclose attempting to compensate for the interference by using at least two different compensation techniques is attempted while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off (highlighted for emphasis).
However, Scully does disclose attempting to compensate for the interference (identified as “noise” by Scully) while simultaneously (see figure 9 – the method shown attempts to compensate for noise while the system collects data from the sensor with the transmitter off) collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off (col. 19, lines 34-51 – the X transmit coil is turned off and the sensor values are measured and summed; col. 19, lines 52-53 – the system collects data from the sensor with the transmitter off and determines its noise content; col. 20, lines 39-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Schneider to include attempting to compensate for the interference while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off teachings of Scully so that attempting to compensate for the interference by using at least two different compensation techniques is attempted while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off for the advantageous purpose of stabilizing the sensor output as taught by Scully (col. 19, Hines 40-51) so that calculation of the sensor's position and orientation in three-dimensional space with significantly reduced eddy current distortion while providing improved compensation for sensor drift with respect to the Earth's stationary magnetic field and power-line induced noise as taught by Scully (col. 13, lines 4-9).
Regarding Claim 18, Schneider in view of Scully discloses the system of claim 11, wherein the compensating for the interference comprises: using a compensation scheme [via item 240, figure 2-3 - Schneider] that is determined based on machine learning after consideration of samples collected by a receive coil (para. 0049 - Schneider) used by the EM tracking system [item 100, figure 1 - Schneider] (para. 0095 – “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation” - Schneider).  
Regarding Claim 19, Schneider discloses a non-transitory computer readable storage medium storing one or more computer programs configured to cause a processor based system to execute steps (para. 0061 – “The EM tracker 230 may be a computer system and/or may be a software element configured to operate and/or execute on a computer system…”; para. 0118) comprising: 
using an electromagnetic (EM) tracking system [item 100, figure 1] to track a tangible object (the tracking system as taught by Schneider tracks items 102 and 104 relative to one another or vice versa; therefore the “tangible object” is considered the HMD 102 or the controller 104 respectively – para. 0061 – “the position and orientation of the HMD 102 and controller 104 relative to each other and/or relative to the track environment can be determined using EMT system 100 of FIG. 1”); 
detecting a presence of interference (para. 0062) with a magnetic field generated by the EM tracking system [item 100, figure 1] (para. 0061 – “controller may be configured to cause the transmitter 114 to generate the magnetic fields”); and 
compensating for the interference (para. 0063; 0076; 0078: see figure 5 as it relates to para. 0103-0117) using at least two different compensation techniques (para. 0005, 0045 – “one or more compensation techniques (e.g., Simultaneous Localization and Mapping (SLAM) compensation techniques) can be employed by the EMT system to reduce or eliminate distortions that lead to incorrect P&O measurements.” – emphasis on the plurality of technique; and para. 0085 which discloses that figure 2 and 4 are similar distortion correction systems but that in figure 4 “a fields differences component 402 is provided in place of the compensation algorithm 240 (shown in figure 2).” Thus, if the EMT system can employ one or more compensation techniques which are shown to be different, then use of at least two different compensation techniques are considered to be taught).
Schneider fails to disclose attempting to compensate for the interference by using at least two different compensation techniques is attempted while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off (highlighted for emphasis).
However, Scully does disclose attempting to compensate for the interference (identified as “noise” by Scully) while simultaneously (see figure 9 – the method shown attempts to compensate for noise while the system collects data from the sensor with the transmitter off) collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off (col. 19, lines 34-51 – the X transmit coil is turned off and the sensor values are measured and summed; col. 19, lines 52-53 – the system collects data from the sensor with the transmitter off and determines its noise content; col. 20, lines 39-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Schneider to include attempting to compensate for the interference while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off teachings of Scully so that attempting to compensate for the interference by using at least two different compensation techniques is attempted while simultaneously collecting samples with a receive coil used by the EM tracking system during periods when at least one transmit coil used by the EM tracking system is turned off for the advantageous purpose of stabilizing the sensor output as taught by Scully (col. 19, Hines 40-51) so that calculation of the sensor's position and orientation in three-dimensional space with significantly reduced eddy current distortion while providing improved compensation for sensor drift with respect to the Earth's stationary magnetic field and power-line induced noise as taught by Scully (col. 13, lines 4-9).
Regarding Claim 22, Schneider in view of Scully discloses the non-transitory computer readable storage medium of claim 19, wherein the detecting a presence of interference (para. 0062 - Schneider) with a magnetic field generated by the EM tracking system [item 100, figure 1 - Schneider] comprises: monitoring a frequency spectrum of samples collected by a receive coil (para. 0049 - Schneider) used by the EM tracking system [item 100, figure 1 - Schneider] (para. 0096 - Schneider). 
Regarding Claim 23, Schneider in view of Scully discloses the non-transitory computer readable storage medium of claim 19, wherein the compensating for the interference comprises: adjusting a weight of consideration (para. 0058 - Schneider) given to another tracking system [item 142 and 144, figure 1-2 - Schneider] used to track the tangible object (the tracking system as taught by Schneider tracks items 102 and 104 relative to one another or vice versa; therefore the “tangible object” is considered the HMD 102 or the controller 104 respectively).
Regarding Claim 25, Schneider discloses the non-transitory computer readable storage medium of claim 19, wherein the one of more computer are further configured to cause the processor based system to execute steps comprising: using a compensation scheme [via item 240, figure 2-3] that is determined based on machine learning after consideration of samples collected by a receive coil (para. 0049) used by the EM tracking system [item 100, figure 1] (para. 0095 – “neural networks and/or deep learning algorithms can be configured to learn the distortion compensation”).
Claims 5 and 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/024952 A1), herein referred to as Schneider, in view of Scully et al. (US 7,835,785 B2), herein referred to as Scully, as applied to Claims 1 and 11, in view of Rabinovich et al. (US 7,835,785 B2), herein referred to as Rabinovich.
Regarding Claims 5/15/24, Schneider in view of Scully discloses the method/system of claim 1/11.
Schneider in view of Scully fails to explicitly disclose wherein the compensating for the interference comprises: increasing a power level of at least one transmit coil used by the EM tracking system.  
However, Rabinovich does disclose wherein the compensating for the interference comprises: increasing a power level of the at least one transmit coil used by the EM tracking system (col. 23, lines 58-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method/system/non-transitory computer readable storage medium for electromagnetic tracking as taught by Schneider in view of Scully to include increasing a power level of a transmit coil used by an EM tracking system in order to compensate for interference as taught by Rabinovich which advantageously allows for improved and/or optimized performance for multiple users of a single EM tracking system, as taught by Rabinovich (col. 23, lines 58-62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to positional and motion tracking technologies, specifically related to electromagnetic (EM) positional and motion tracking systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858